COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 PAUL C. ERVIN,                                               No. 08-15-00025-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                       Criminal District Court No. 2
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                             State.                             (TC# 1337034D)
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until August 12, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David A. Pearson, IV, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 12, 2015.

       IT IS SO ORDERED this 20th day of July, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.